                Case 2:19-cr-00171-ABJ Document 83 Filed 04/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMING
UNITED STATES OF AMERICA

                                        Plaintiff,

vs.                                                  Case Number: 19-CR-171-J
MATTHEW TY BARRUS, GREGORY J.
                                                     Interpreter Needed: No
BENNETT, DEVIN E. DUTSON
                                     Defendant. Setting or Resetting: Setting

Type of Case:

                                                CRIMINAL
TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:
Place:                                Before:

Joseph C. O'Mahoney Federal Center Alan B. Johnson, United States District Judge
2120 Capitol Avenue                Date and Time:
Cheyenne, WY 82001-3657
Judge Johnson's Chambers           4/24/2020 at 1:30 pm



Type of Proceeding:

                            Hearing on [77] Motion to Continue Jury Trial

All parties shall appear by telephone through the Court’s conference call system.
Guests call: Toll Free 866-434-5269| Access code 1316504# | Join as guest Press # |Security
code 1001#

                                                              Margaret Botkins
                                                              Clerk of Court

Dated this 6th day of April, 2020.                            Sarah Williamson
                                                              Deputy Clerk




WY35                                                                                Rev. 3/20/2020
             Case 2:19-cr-00171-ABJ Document 83 Filed 04/06/20 Page 2 of 2



TO:

U.S. Attorney                                 Defense Counsel
U.S. Marshal                                  Defendant through Counsel
U.S. Probation Office                         Court Reporter




Notice of Setting/Resetting Hearing
                                        Page 2 of 2
19-CR-171-J
